DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dedicated test fixture” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  
The first instance of the VCSEL term is missing the “L” which appears to have resurfaced at the end of the sentence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regau (US 2017/0269146) in view of Henley (US 2019/0004105).
	With respect to claim 1, Regau teaches a system comprising: one of a semiconductor light emitter (title, [0056]); a driver circuit (fig.2/3) including a bipolar drive (fig.2 #42, fig.3 #42/44) providing a pulsed forward bias output to the emitter for light output and a pulsed reverse bias output during an off-time of the pulsed forward bias output ([0069]); and a sensing circuit to monitor damage or 
With respect to claim 2, Regau further teaches the sensing circuit measures a reverse bias leakage current through the driver circuit during the off-time of the pulsed forward bias output ([0067-69]).
With respect to claim 3, Regau further teaches the sensing circuit monitors a reverse bias leakage current relative to a breakdown threshold ([0067-68], short detection equivalent to breakdown of diode, see noted reference in Conclusion section below).
With respect to claim 9, Regau further teaches the pulsed reverse bias output comprises a plurality of frequencies ([0069], changing of pulse lengths and periods understood to be necessarily selecting different frequencies).
With respect to claims 13 and 14, Regau, as modified by Henley, teaches the method associated with the device outlined above ([0067-69]).

Claims 4, 5, 7, 10, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regau and Henley in view of Nishimura (US 2006/0016959).
With respect to claim 4, Regau and Henley teach the device outlined above, but do not specify a control circuit configured to adjust current drive levels to the VCSEL, the VCSEL array or the laser diode, and wherein the sensing circuit provides feedback to the control circuit to enable the control circuit to 
With respect to claim 5, Nishimura further teaches the feedback is based on at least one of a measured reverse bias leakage current ([0022]) and a measured junction temperature of the VCSEL, the VCSEL array or the laser diode.
With respect to claim 7, Nishimura further teaches the conditions being sensed are based on the junction temperature ([0012, 13]) but does not specify the sensing circuit measures a junction temperature of the VCSEL, the VCSEL array or the laser diode. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the monitoring of Nishimura to measure the junction temperature of the emitter as Nishimura has directly linked the sensed conditions to this variable ([0012-13]) and would be useful in further tracking the emitters response characteristics.
With respect to claim 10, Regau and Henley teach the device outlined above, but do not specify the plurality of frequencies are adjusted to optimize at least one of an optical power output and an optical pulse shape. Nishimura teaches adjusting the intensity of the output based on the sensed feedback ([0022]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the input measuring conditions to be used to generate data to optimize the output power as Nishimura has demonstrated a similar method which leads to improvement in the emitter output.
Claim 15 is rejected for the same reasons outlined in the rejection of claim 4 above.

With respect to claim 18, Regau, as modified by Nishimura (see claim 7), teaches monitoring the junction temperature, while Nishimura further teaches making driving adjustments based on monitoring the related conditions ([0022]). Regau and Nishimura do not specify adjusting current drive levels based on the junction temperature. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the teachings about the importance of junction temperature, as well as the driving feedback based on monitoring of the related conditions, of Nishimura to enable control of the emitter based on direct sensing of the junction temperature as it is known to directly affect the device performance (Nishimura, [0012-13]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regau and Henley in view of Hofmeister et al. (US 7440865).
With respect to claim 6, Regau and Henley teach the device outlined above, but do not teach the driver circuit applies a voltage ramp up from the reverse bias breakdown voltage to the avalanche breakdown knee voltage to monitor a health state of the VCSEL, the VCSEL array or the laser diode. Henley teaches a method of testing laser diodes (abstract) which includes testing involving a ramped input involving the breakdown voltage and knee (col.4 lines 30-35). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the input based on the breakdown voltage and knee as demonstrated by Hofmeister in the device of Regau as Hofmeister has taught such an input range to be useful in characterizing the diode performance (Hofmeister, col.4 lines 6-35).
Claim 16 is rejected for the same reasons outlined in the rejection of claim 6 above.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regau and Henley in view of Crews (US 2006/0104328).
With respect to claim 8, Regau and Henley teach the device outlined above, but do not teach a dedicated test fixture configured for acceptance testing of the VCSEL, the VCSEL array or the laser diode. Crews teaches a reverse bias testing method for a VCSEL (title) which includes a test fixture (fig.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a test fixture in the device of Regau as demonstrated by Crews in order to monitor/test the diode in a stable, repeatable manner.

Claims 11, 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regau and Henley in view of Tanaka (US 2018/0351325).
With respect to claim 11, Regau and Henley teach the device outlined above, but do not teach at least one of the pulsed forward bias output and the pulsed reverse bias output comprises a variable chirped frequency. Tanaka teaches driving a laser diode including using a variable chirped frequency for device characterization (fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the input type of Tanaka in the device of Regau in order to characterize the frequency response of the emitter.
With respect to claim 12, Regau, as modified by Tanaka, teaches using the variable chirped frequency input, but does not teach the variable chirped frequency is adjusted to optimize at least one of an optical power output and an optical pulse shape. Tanaka further demonstrates the frequency response as a function of output power (fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to use the variable input to adjust the output power as Tanaka has demonstrated such a connection and it would allow for a desired output intensity at a chosen frequency.

With respect to claim 21, Regau, as modified by Tanaka, teaches the variable chirped frequency is used in a test mode to probe the VCSEL or VCSEL array or laser diode impedance changes from environmental conditions or device damage or aging (note the frequency response of Tanaka is necessarily based on impedance while the testing of Regau is looking for shorts which can be caused from damage/aging such as diode breakdown).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0131345 teaches breakdown of an LED forms a short ([0025]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOD T VAN ROY/Primary Examiner, Art Unit 2828